IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CEDRIC JONES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-4763

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 25, 2015.

An appeal from the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Cedric Jones, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.